Title: From George Washington to James Clinton, 14 May 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters New Windsor May 14th 1781
                        
                        I have been favored with your Letter of the 7th Instant. The measure you took, for obtaining bread for the
                            Troops, in their distress, by ordering up the flour from the Mills below has my entire approbation.
                        General Heath has gone to the Eastern States, as I suggested, in my former Letter was proposed. One tenth
                            part of the whole supply of Meat, from New England, is ordered to Your Department.
                        A quantity of Ammunition is also directed to be sent to Albany: This must not be delivered to any Troops
                            whatever, on any occasion, or under any pretext, but by the Express Order of the Commanding Officer of the Continental
                            Troops in that Department, and I must request, that he will make use of every proper precaution & check, to
                            prevent the dissipation & loss of an Article, which has been so frequently squandered in vain, and which is so
                            absolutely essential to our defence. I am Dear Sir With very great regard & esteem Your Most Hble Servant.

                        
                            P.S. As soon as provisions can possibly be obtained for their support; I wish you to assemble all the Levies destined for the defence of the frontier. so that we may be able to have the
                                Continental Troops releived, especially the remainder of Van shaick’s Regt and called from thence at a Moments
                                warning—I have recd your favor of the 12th Inst.
                        
                    